Order filed, March 8, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00146-CV
                                 ____________

                TEXAS SOUTHERN UNIVERSITY, Appellant

                                         V.

   SATTERFIELD & PONTIKES CONSTRUCTION, INC.; KIRKSEY
 ARCHITECTS, INC.; PARADIGM CONSULTANTS, INC.; NATHELYNE
  KENNEDY & ASSOCIATES, L.P. F/K/A NATHELYNE KENNEDY &
   ASSOCIATES L.P.; AND HAYNES WHALEY ASSOCIATES INC.
             STRUCTURAL ENGINEERING, Appellee


                    On Appeal from the 80th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-50516


                                     ORDER

      The reporter’s record in this case was due March 5, 2018. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order the official court reporter of the 80th District Court to file the
record in this appeal within 20 days of the date of this order.

                                   PER CURIAM